Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-17-00283-CV

                                Christopher J. YARBROUGH,
                                          Appellant

                                               v.

          Gary Lynn MCCORMICK d/b/a Guadalupe River Club Oyster Bar & Grill,
                                   Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 12148A
                       Honorable N. Keith Williams, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s summary judgment is
AFFIRMED.

       We order Gary Lynn McCormick d/b/a Guadalupe River Club Oyster Bar & Grill to
recover his costs of appeal from appellant Christopher J. Yarbrough.

       SIGNED June 27, 2018.


                                                _____________________________
                                                Marialyn Barnard, Justice